STEPHENSON, Justice.
I respectfully dissent. There is no evidence that appellee would not have made the trip from his home to the place where he was to work if he had not had the tools in his car. I think the evidence established as a matter of law that appellee would have made the same trip, along the same route regardless of the presence of the tools in his car. Further, this is not a case of “deviation” as in the Janak Case, supra. The additional 25(; per hour appel-lee was paid was not for time spent driving from home to work, but began only after appellee arrived at work.